UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6686


CHARLES A. RIPPY-BEY,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00058-CCE-LPA)


Submitted:   January 10, 2014             Decided:   January 16, 2014


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles A. Rippy-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles   A.   Rippy-Bey       seeks   to    appeal   the    district

court’s order adopting the magistrate judge’s recommendation and

dismissing     his     “Legal   Notice       Proclamation     of     Status      and

Jurisdiction,” which the district court construed as a 28 U.S.C.

§ 2254    (2012)   petition.     We   dismiss       the   appeal    for   lack    of

jurisdiction because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on March 20, 2013.       The notice of appeal was filed on April 25,

2013. ∗    Because Rippy-Bey failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal


      ∗
       In a previous opinion, we remanded this case for the
limited purpose of determining when Rippy-Bey delivered the
notice of appeal to prison officials for mailing to the district
court.   Rippy-Bey v. North Carolina, __ F. App’x __, 2013 WL
3889201 (4th Cir. July 30, 2013).     The court found that the
delivery occurred on April 25, 2013, which is considered the
filing date.   Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266 (1988).



                                        2
period, we deny leave to proceed in forma pauperis and dismiss

the appeal.      We dismiss Rippy-Bey’s pending mandamus petitions.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3